Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 3/17/2021.
•	 Claims 1-20 are pending on this application.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated March 17, 2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.

EXAMINER'S AMENDMENT
 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CPR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 2-4, 6-7, 9-14, 17-18, 20 remain unchanged as per the amendment filed on 3/17/2021. 
Claims 1, 8 and 16 (as filed on 3/17/2021) are further amended by the examiner as below.
Claims 5, 15 and 19 (as filed on 3/17/2021) are cancelled.
Claims 21, 22 and 23 are newly added claims.
Additions to the claim is reflected by underline (example) and deletions are reflected by strikethrough (
Authorization for this examiner's amendment was given in a telephone interview with Ty Taitch on 05/27/2021.
 
Claim 1
A computer-implemented method comprising:
receiving sensor data from a plurality of data collection devices in a real environment;
accessing road network data associated with the real environment, the road network data based at least in part on the real environment;
determining, based at least in part on the sensor data, a road mesh associated with the real environment;
associating the road network data with the road mesh to generate a simulated environment, wherein the simulated environment is incomplete with respect to the real environment;
accessing supplemental data associated with the real environment, wherein the supplemental data provides information associated with the real environment that is unavailable to the plurality of data collection devices; 
determining an error between a first portion of the supplemental data and a second portion of the road mesh, the first portion and the second portion being associated with a same region of the real environment; 
determining, as a determination, that the error meets or exceeds a threshold amount of error; 
adjusting at least one of the supplemental data or the road mesh to reduce the error based at least in part on the determination;
associating the supplemental data with the simulated environment to supplement the simulated environment as a modified simulated environment; and


Claim 8
A system comprising:
at least one processor; and
one or more computer-readable instructions that, when executed by the at least one processor, cause the at least one processor to perform acts comprising: 
receiving sensor data from at least one data collection device in a real environment;
accessing at least one of road network data associated with the real environment or a road mesh associated with the real environment, the road mesh being associated with the sensor data;
generating a simulated environment based on the at least one of the road network data or the road mesh;
associating supplemental data with the simulated environment to generate a modified simulated environment; 
outputting the modified simulated environment for at least one of testing, validating, or training an algorithm used by an autonomous robotic computing device for at least one of controlling the autonomous robotic computing device;
measuring an error between a first portion of the supplemental data and a second portion of the road mesh; 
determining, as a determination, that the error meets or exceeds a threshold amount of error; and
based at least in part on the determination.

Claim 16
 	A non-transitory computer-readable medium storing instructions that, when executed, cause one or more processors to perform operations comprising:
accessing at least one of road network data associated with a real environment or a road mesh associated with the real environment;
generating a simulated environment based on the at least one of the road network data or the road mesh;
associating supplemental data with the simulated environment to generate a modified simulated environment; 
outputting the modified simulated environment for at least one of testing, validating, or training an algorithm used by an autonomous robotic computing device for at least one of controlling the autonomous robotic computing device;
measuring a difference between a first portion of the supplemental data and a second portion of the road mesh, the first portion and the second portion being associated with a same region of the real environment that is devoid of objects; 
determining, as a determination, that the difference meets or exceeds a threshold difference; and
applying a deformation lattice to one or more of the first portion or the second portion to reduce the difference based at least in part on the determination.

Claim 21
The computer-implemented method as claim 1 recites, wherein the error comprises at least one of: a single measurement, an average of multiple measurements, a maximum over an area, a minimum over an area, or a total error representative of a difference between the first portion of the supplemental data and the second portion of the road mesh.

Claim 22
The system as claim 8 recites, wherein the error comprises at least one of: a single measurement, an average of multiple measurements, a maximum over an area, a minimum over an area, or a total error representative of a difference between the first portion of the supplemental data and the second portion of the road mesh.

Claim 23
The non-transitory computer-readable medium as claim 16 recites, wherein the difference comprises at least one of: a single measurement, an average of multiple measurements, a maximum over an area, a minimum over an area, or a total error representative of the difference between the first portion of the supplemental data and the second portion of the road mesh. 

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-4, 6-14, 16-18, 20-23 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1  
• determining an error between a first portion of the supplemental data and a second portion of the road mesh, the first portion and the second portion being associated with a same region of the real environment; 
determining, as a determination, that the error meets or exceeds a threshold amount of error; and
adjusting at least one of the supplemental data or the road mesh to reduce the error based at least in part on the determination;
associating the supplemental data with the simulated environment to supplement the simulated environment as a modified simulated environment. 

Claim 8
• measuring an error between a first portion of the supplemental data and a second portion of the road mesh; 
determining, as a determination, that the error meets or exceeds a threshold amount of error; and
applying a deformation lattice to one or more of the first portion or the second portion to reduce the error based at least in part on the determination.

Claim 16
• measuring a difference between a first portion of the supplemental data and a second portion of the road mesh, the first portion and the second portion being associated with a same region of the real environment that is devoid of objects. 

applying a deformation lattice to one or more of the first portion or the second portion to reduce the difference based at least in part on the determination.

	The closest prior art of record -Roh et al. (“Accurate Mobile Urban Mapping via Digital Map-Based SLAM”, MPDI, 2016, pp 1-24) discloses accurate urban map generation using digital map-based Simultaneous Localization and Mapping (SLAM) with the main objective of generating a 3D and lane map aiming for sub-meter accuracy. The real-time map generation framework is validated via a long-distance urban test and evaluated at randomly sampled points using Real-Time Kinematic (RTK)-GPS.
Another relevant prior art of record -Morrison et al. (Patent No. US  10,026,222 B1) attempt to highlight systems and methods for creating high-resolution virtual camera traffic visualizations. The visualizations are able to provide viewers a realistic view of what traffic conditions are like at the location of interest.
Yet, another relevant prior art of record – Levinson et al.  (Pub. No.: US 2017/0316333 A1) relate generally to autonomous vehicles and associated mechanical, electrical and electronic hardware, computer software and systems, and wired and wireless network communications to provide incremental mapping modifications to an autonomous vehicle fleet. 
Borislav L. Menkov (Pub. No.: US 2013/0127852 A1) discloses A method of providing 3D building information for enhancing a digital map involves applying a lattice deformation to a 3D model of a building, and rendering an image of the deformed 3D model from an orthographic viewpoint .	

To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

 Claims 1-4, 6-14, 16-18, 20-23 are allowed.


Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127